12/12/2016 RIC Russell Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. B98BC6902 Nippon Prologis REIT, Inc. Goldman Sachs International Mitsubishi UFJ; Morgan Stanley Securities; Morgan Stanley & Co. International plc; SMBC Nikko Capital Markets Limited; Goldman Sachs International; J.P. Morgan Securities plc; Merrill Lynch International; Mizuho International plc Mitsubishi UFJ Morgan Stanley Securities, Morgan Stanley & Co. International, PLC ¥155,722,000 $85,111 ¥6,233,076,360 ¥215,082 ¥227,000 ¥7,378 12/8/2016 RIC Russell Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. United Urban Investment Corp. SMBC Nikko Securities Inc., Mizuho Trust & Banking Co. SHBC Nikko Securities Inc; Mizuho Securities Co Ltd; Mitsubishi UFJ Morgan Stanley Securities; Daiwa Secur·ities Co Ltd; Nomura Securities Co Ltd; Tokai Tokyo Securities Co Ltd Mitsubishi UFJ Morgan Stanley Securities ¥238,818,552 $67,001 ¥15,276,240,000 ¥164,540 ¥173,200 ¥5,196 10/26/2016 RIC Russell Multi-Strategy Income Fund GUQ2 Loomis, Sayles & Company, L.P. 23636TAE0 Danone SA (2.947% 11/02/2026) Citigroup Global Markets Barclays Capital Securities, Ltd.; BNP Paribas Securities Svcs, London; Citigroup; Credit Agricole CIB; HSBC Bank PLC; ING Bank; JP Morgan Securities PLC; MUFG Union Bank NA; Natixis Securities North America Natixis Securities North America $540,000 $540,000 $2,000,000,000 $100 $100 0.45% 2/9/2017 RIC Tax-Exempt High Yield Bond Fund GUV1 Goldman Sachs Asset Management, L.P. 795576FY8 City of Salt Lake, UT 5% 01 Jul 2047-27 Citigroup Global Markets, Inc. Citigroup Global Markets, Inc.; Merrill Lynch, Pierce, Fenner & Smith Inc.; Morgan Stanley & Co. LLC; RBC Capital Markets, LLC; UBS Securities, LLC Goldman Sachs & Co. $385,977 $385,977 $1,000,000,000 $110 $110 0.18% 1/20/2017 RIC Tax-Exempt High Yield Bond Fund GUV1 Goldman Sachs Asset Management, L.P. 167486ZY8 City of Chicago 6% 01 Jan 2038-27 Mesirow Financial, Inc. Fifth Third Securities, Inc.; IFS Securities, Inc.; Mesirow Financial, Inc.; Siebert, Cisneros, Shank & Co. LLC Goldman Sachs & Co. $512,752 $512,752 $712,990,000 $98 $98 0.65% 1/17/2017 RIC Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 06051GGF0 Bank of America Corp. (3.824 01/20/2028) Merrill Lynch (BOA) Bank of America Merrill Lynch; ANZ Securities; BBVA Securities Inc.; Danske Markets; HSBC Securities; ING Financial Markets, LLC; Lloyds Securities, Inc.; Mizuho Securities USA Inc.; MUFG Securities Americas Inc.; nabSecurities LLC; Natixis Securities North America Inc.; Nykredit Bank A/S; Rabo Securities USA Inc.; RBC Capital Markets; RBS Securities Inc.; Santander Investment Securities Inc.; Scotial Capital Inc.; SG Americas Securities LLC; Standard Chartered Bank (US); UniCredit Capital Markets Inc.; Academy Securities Inc.; Samuel A. Ramirez & Co Inc.; Siebert, Cisneros, Shank & Co. LLC; Williams Capital Group LP Natixis Securities North America Inc. $8,400,000 $332,000 $2,500,000,000 $100 $100 0.45% 3/6/2017 RIC Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 404280BJ7 HSBC (3.262 03/13/2023) HSBC HSBC Securities; ABN AMRO Securities USA LLC; BBVA Securities Inc.; CIBC World Markets; Commerzbank AG; Commonwealth Bank of Australia; Credit Agricole Securities USA Inc.; Credit Suisse; Danske Bank; Erste Bank; ING Capital Advisors; Lloyds Capital Markets; Mizuho Securities USA Inc.; Morgan Stanley; MUFG Securities Americas Inc.; nabSecurities LLC; Natixis Securities North America Inc.; RBS Securities Corp.; Santander Investment Securities Inc.; Scotia Capital Inc.; Societe Generale; Sumitomo Mitsui Banking Corp/NEW; UniCredit Capital Markets Inc.; Wells Fargo Securities LLC Natixis Securities North America Inc. $8,589,000 $389,000 $2,500,000,000 $100 $100 0.33% 3/6/2017 RIC Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 404280BK4 HSBC (4.041 03/13/2028) HSBC HSBC Securities; ABN AMRO Securities USA LLC; BBVA Securities Inc.; CIBC World Markets; Commerzbank AG; Commonwealth Bank of Australia; Credit Agricole Securities USA Inc.; Credit Suisse; Danske Bank; Erste Bank; ING Capital Advisors; Lloyds Capital Markets; Mizuho Securities USA Inc.; Morgan Stanley; MUFG Securities Americas Inc.; nabSecurities LLC; Natixis Securities North America Inc.; RBS Securities Corp.; Santander Investment Securities Inc.; Scotia Capital Inc.; Societe Generale; Sumitomo Mitsui Banking Corp/NEW; UniCredit Capital Markets Inc.; Wells Fargo Securities LLC Natixis Securities North America Inc. $13,446,000 $338,000 $2,500,000,000 $100 $100 0.43% 3/2/2017 RIC Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. 19625X102 Colony Starwood Homes JP Morgan Chase Securities JP Morgan Chase Securities LLC; Merrill Lynch, Pierce, Fenner & Smith Inc.; Deutsche Bank Securities Inc.; Morgan Stanley & Co. LLC; Citigroup Global Markets Inc.; Goldman Sachs & Co.; Wells Fargo Securities LLC Morgan Stanley $13,000,000 $438,165 $652,498,958 $32 $34 $0.98 1/18/2017 RIC Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. Japan Prime Realty Investment Corp. SMBC Nikko Securities Inc. Mizuho Securities Co Ltd; Nomura Securities Co Ltd; Mitsubishi UFJ Morgan Stanley Securities; SMBC Nikko Securities Inc; Daiwa Securities Co Ltd. Mitsubishi UFJ Morgan Stanley Securities ¥1,267,069,440 $130,552 ¥20,898,304,000 ¥425,152 ¥455,500 ¥13,888 1/18/2017 RIC Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. Japan Prime Realty Investment Corp. Mizuho Trust & Banking Co. Mizuho Securities Co Ltd; Nomura Securities Co Ltd; Mitsubishi UFJ Morgan Stanley Securities; SMBC Nikko Securities Inc; Daiwa Securities Co Ltd. Mitsubishi UFJ Morgan Stanley Securities ¥1,267,069,440 $130,552 ¥20,898,304,000 ¥425,152 ¥455,500 ¥13,888
